PER CURIAM.
This matter is before the Court on Respondent’s Petition for Resignation Pending Disciplinary Proceedings Pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
*554As grounds for the requested relief, Respondent’s petition sets forth the following facts:
1. That the Petitioner was admitted to practice Law in the State of Florida in June, 1965.
2. That during the interim since his admission to practice, approximately five complaints were filed against him, on which the Grievance Committees found “no probable cause.”
3. That there presently is pending against him one disciplinary proceeding in two counts: a) that he improperly solicited legal business, and b) that he testified falsely regarding the time certain time slips were written.
a. That the Referee has found the Petitioner guilty on both counts.
b. That The Florida Bar is presently prosecuting an appeal to the penalty recommended by the Referee in the Florida Supreme Court.
4. That the only criminal proceeding ever filed against the Petitioner was for solicitation of legal business on the same charge that is pending in the instant proceeding. That he was found “guilty”, and sentenced t6, and served sixty days of Community Service along with a $500.00 fine.
5.That the Petitioner believes it to be in the best interest of The Florida Bar, the public, and himself that he voluntarily resign from The Florida Bar.
The Florida Bar having now filed its response opposing the Petition for Resignation unless such is without leave to reapply, and the Court having reviewed the same and determined that the requirements of Rule 11.08(3) are fully satisfied, the Petition for Leave to Resign is hereby approved and respondent is granted leave to resign with the right to apply for reinstatement.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, McDonald and EHRLICH, JJ., concur.